17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 1 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 2 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 3 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 4 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 5 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 6 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 7 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 8 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                       Pg 9 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 10 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 11 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 12 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 13 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 14 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 15 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 16 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 17 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 18 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 19 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 20 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 21 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 22 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 23 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 24 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 25 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 26 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 27 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 28 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 29 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 30 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 31 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 32 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 33 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 34 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 35 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 36 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 37 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 38 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 39 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 40 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 41 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 42 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 43 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 44 of 45
17-13633-mkv   Doc 520   Filed 10/21/19 Entered 10/21/19 11:52:35   Main Document
                                      Pg 45 of 45
